        Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


TEXAS LEAGUE OF UNITED LATIN                     §
AMERICAN CITIZENS, NATIONAL                      §
LEAGUE OF UNITED LATIN AMERICAN                  §
CITIZENS, LEAGUE OF WOMEN                        §
VOTORS OF TEXAS, RALPH                           §
EDELBACH, and BARBARA MASON                      §
              Plaintiff,                         §
                                                 §
v.                                               §
                                                 §         CIVIL ACTION NO.: 1:20-cv-1006
GREG ABBOTT, in his official capacity as         §
Governor of Texas, RUTH HUGHS, in her            §    DECLARATION OF DEFENDANT JOHN W.
Official capacity as Texas Secretary of State,   §    OLDHAM, IN HIS OFFICIAL CAPACITY AS
DANA DEBEAUVOIR, in his official                 §    FORT BEND COUNTY ELECTIONS
capacity as Travis County Clerk, CHRIS           §    ADMINISTRATOR
HOLLINS, in his official capacity as Harris      §
County Clerk; JOHN W. OLDHAM, in his             §
official capacity as Fort Bend County            §
Elections Administrator; LISA RENEE              §
WISE, in her official capacity as El Paso        §
County Elections Administrator;                  §
                       Defendants.               §

                      DECLARATION OF DEFENDANT JOHN W. OLDHAM




                                                     JUSTIN C. PFEIFFER
                                                     Assistant County Attorney, Fort Bend County
                                                     SBN: 24091473
                                                     401 Jackson Street, Third Floor
                                                     Richmond, Texas 77469
                                                     (281) 341-4555
                                                     (281) 341-4557 - Facsimile
                                                     Justin.Pfeiffer@FortBendCountytx.gov
                                                     ATTORNEY-IN-CHARGE FOR
                                                     DEFENDANT JOHN W. OLDHAM, IN HIS
                                                     OFFICIAL CAPACITY AS FORT BEND COUNTY
                                                     ELECTIONS ADMINISTRATOR
            Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 2 of 10




                              DECLARATION OF JOHN W. OLDHAM



I, John W. Oldham, declare:

       1.       I am over the age of 18, have personal knowledge of the facts stated in this

declaration, and can competently testify to their truth.

       2.       I am submit this declaration to explain the impact of the Governor’s Proclamation

of October 1, 2020 (the “Proclamation”), on the election process in Fort Bend County, and to

provide the Court with current information about election planning, conduct, and implementation.

Early Voting Clerk Role, Fort Bend County, and the Governor’s Proclamations

       3.       As the Elections Administrator for Fort Bend County, I am the early voting clerk

for Fort Bend County, Texas. See TEX. ELEC. CODE § 83.001. As “early voting clerk,” I have the

authority and duty to “conduct the early voting,” which includes early voting both in person and

by mail. TEX. ELEC. CODE §§ 83.001, 83.002. I have served as the Fort Bend County Elections

Administrator since 2008. Prior to that, I have served in elections administration since graduating

from the University of Southern Illinois in 1975.

       4.       I have the duty to administer elections in the ninth-most-populous county in Texas,

with approximately 830,000 people, 477,000 registered voters, and a highly diverse electorate.

County officials predict that Fort Bend County will have one million residents in two years. Fort

Bend County, Texas, is the second-largest County by population in the Houston-metropolitan

region and one of the most diverse and fastest-growing counties in the country. The County’s

population has nearly tripled since 2000 while the ratio of its Anglo population has decreased to

29%, the remainder is almost evenly divided among Latinos, African-Americans, and East and

South Asians.




                                                  1
              Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 3 of 10




         5.          Fort Bend County constitutes 885 square miles. Traveling from the County’s

northeast or southeast corner to the current location of the main election office is a 50-mile round

trip. As a suburban county, Fort Bend County’s eastern portion often has traffic congestion such

that traveling across the county to a central location and back can easily take more than two hours

of driving.

         6.          Greg Abbott, Governor of Texas, announced plans to expand early voting for the

November General Election in May and issued a proclamation doing so on July 27. This was not

unexpected, or unprecedented, since Governor Abbott issued a similar proclamation to expand

early voting in the July Primary Runoff Election. Patrick Svitek, Texas will extend early voting

period        this     fall,   Gov.   Greg    Abbott     says,   Tex.   Trib.,   May     28,   2020,

https://www.texastribune.org/2020/05/28/texas-2020-early-voting-greg-abbott-coronavirus/;

Gov. Greg Abbott, Proclamation, July 27, 2020 (“July 27 Proclamation”).

         7.          Governor Abbott’s decision to expand the number of early voting days was crucial

because it enabled voters to cast their ballots while maintaining social distance and empowered

those such as myself who plan and conduct elections to help voters avoid long lines and maintain

social distance in what is sure to be the highest turnout election in Texas history. Governor

Abbott’s July 27 Proclamation also allowed voters to return their completed mail-in ballot in

person at any time, not just on Election Day. Prior to the July 27, 2020 Proclamation, Texas law

provided that voters may return their ballots by mail, by common carrier, or in person, but if they

do so in-person they may only do so on Election Day to the early voting clerk’s office while the

polls are open and show identification just as they would if voting in person. TEX. ELEC. CODE

§ 86.006(a-1). Because a ballot returned in violation of § 86.006 “may not be counted,” id.




                                                     2
            Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 4 of 10




§ 86.006(h), the legality of methods of returning mail-in ballots be very clear, or votes may be

challenged in an election contest.

Logistics of Planning an Election During the Pandemic

       8.       Elections are extraordinarily complex to plan and implement in a democracy, even

when there is not a global pandemic raging. American democracy requires that every eligible voter

have effective access to a ballot and be provided reasonable and safe opportunities to cast their

votes securely and privately because voting is an individual right, not a collective one. Gill v.

Whitford, 138 S. Ct. 1916, 1929 (2018). The larger and more diverse a community, and the higher

the expected turnout, the more difficult this becomes. Multiple mechanisms of voting are useful,

as they are more likely to accommodate voters. These include voting by mail, voting in-person

during the Early Voting period, voting in-person on Election Day, curbside voting for people with

disabilities, and other accommodations for voters with special needs.

       9.       Prompted by the challenges of conducting an election during a pandemic, our office

has engaged in several innovative practices for the general election. For example, we planned on

allowing three additional drop-off locations for mail-in ballots. Just before the Proclamation, and

in conjunction with the County Judge, we announced the following locations closer the County’s

population centers: (1) 22333 Grand Corner Drive, Katy, TX 77494; (2) 307 Texas Parkway,

Missouri City, TX 77489; and (3) 5855 Sienna Springs Way, Missouri City, TX 77459. We also

planned at fourth at 12919 Dairy Ashford Rd, Ste 200, Sugar Land, TX 77478.

       10.      Although voter behavior can be unpredictable, especially when implementing new

election or business processes, or when conducting an election in unusual circumstances such as

during the ongoing pandemic, deep analysis of past voting data and current voting conditions is

extremely helpful toward planning a given election.




                                                3
          Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 5 of 10




       11.     I anticipate at least 330,000 Fort Bend County voters will exercise their right to

vote during this fall’s general election. For planning purposes, our office has encouraged voters

to vote by mail if they are eligible, or otherwise to vote during the Early Voting period (and as

early as possible during that voting period). Our goal is to frontload voters as much as possible so

that on Election Day itself, lines will be minimized to better enable social distancing for the safety

of voters and election workers alike. Because of the ongoing pandemic and the highly anticipated

nature of the election, I expect higher than usual rates of voting by mail in the upcoming general

election. I estimate there will be 35,000 to 40,000 voters who vote by mail, 210,000 to 230,000

voters who vote early in person, and 60,000 to 70,000 voters who vote on Election Day in person.

       12.     In the last presidential general election, around 15,000 mail-in ballots were cast,

which was then a record for Fort Bend County. The July runoff saw a sharp increase both in voter

turnout and the ratio of voters who vote by mail with over 10,000 of the 80,000 ballots cast by

mail. As of today, we have processed more than 32,000 applications to vote by mail, more than

double the total mail-in ballots received in prior elections. Of these 32,000+ applications, 90% are

from voters aged 65 or older.

       13.     I have conducted detailed modeling and analysis to determine the likely turnout,

methods of voting that voters may choose (mail-in ballots, early voting in person, or Election Day),

and the best allocation of resources to meet voter demand without creating long lines or other

circumstances where social distancing would not be possible. Our office selected the quantity and

location of early voting locations and ballot drop-off locations with reliance upon the Governor’s

July 27 Proclamation.

       14.     We arranged to apply the same ballot collection and security protocols at each drop-

off location, whether at election administration headquarters or elsewhere. All ballot drop-off




                                                  4
          Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 6 of 10




locations are equally secure. We trained enough staff at each location in election protocols and

rules so that two such trained employees are present at all times while the location is accepting

ballots. It requires staff to ensure that (1) the voter signs a roster (just as they would when voting

in-person), see Exhibit C to the October 3, 2020 Declaration of Chris Hollins [Dkt. No. 8–1 at 19],

Hand-Delivery Signature Roster, (2) the voter presents valid identification to comply with Texas

Election Code § 63.0101 (just as they would when voting in-person), and (3) the voter signs the

carrier envelope (just as they would when sending their ballot by mail).

       15.     Ballots are then placed in a box sealed by tamper-proof seals. Our office planned

to deliver these sealed boxes daily to election headquarters. This process is more secure than the

voter using the mail system, in that the ballots are kept in sealed, secure boxes from the moment

they leave the voter’s hand. There is no unexpected administrative burden to collect ballots from

the various annexes and transport them to our headquarters.

The Effect of the Governor’s Proclamation

       16.     This last-minute change to election procedures is causing voter confusion.

Reducing our drop-off locations from three to one will increase congestion as the volume of ballot

returns increases over the next few weeks. Particularly because of the widely-publicized problems

with the U.S. Postal Service (“USPS”), some voters may have trouble receiving their ballot until

close to Election Day, and will thus have to return their ballot in person in order to ensure it is

returned on time. See see Exhibit E to the October 3, 2020 Declaration of Chris Hollins [Dkt. No.

8–1 at 21–23], Exhibit E, USPS Ltr. to Texas Secretary of State, July 30, 2020 (warning that first-

class U.S. mail will take one week for delivery). If we are forced to reduce to one location, I

anticipate that toward the end of early voting and especially on Election Day, we will see massive




                                                  5
          Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 7 of 10




lines to return ballots in person. In addition, voters without reliable transportation will be unable

to get to our office, which could be 25 miles away, in time to have their vote counted.

       17.     Our multiple ballot drop-off locations have been advertised to voters via a press

conference and extensive planning by County officials.           Since the Governor’s October 1

Proclamation, County officials have had to consider significant adjustments to our operating plans.

Tomorrow, Fort Bend Commissioners Court will decide the best location for the one drop-off

location allowed under the Governor’s Proclamation.

       18.     Reducing the drop-off locations from four to one will not enhance security of the

ballots in any way, as it will force more voters to use USPS rather than see their ballot securely

delivered straight to a sealed, secure ballot box.

       19.     The Proclamation will make it much more difficult for some voters to return their

ballots by limiting counties to only one drop-off location during the early voting period. Fort Bend

County is presently assessing the best permitted location for the one secure drop-off location. The

Election Administrator’s Office sits in the middle of the County, but the population center is in the

eastern portion of the County and across the Brazos River which limits transportation options given

the limited crossings. The size of the County, and whichever location is selected, would make it

difficult, if not impossible, for some voters to return their ballots to only that single drop-off

location. This will undoubtedly force some voters to decide if they will risk their health by voting

in person or if they instead will not vote at all. No Texas voter should have to make that decision.

       20.     In my experience, rural voters, voters who live furthest from the county drop-off

location, lower-income voters, and voters without access to transportation have the hardest time

traveling significant distances to vote or drop off their ballots. Further, in the July primary runoff

our office excluded 299 mail-in ballots. The primary reason for rejection was untimely receipt in




                                                     6
          Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 8 of 10




our office. Because Fort Bend County mail is sorted in the North Houston USPS Sorting Center,

it is not uncommon for mail-in ballots to arrive several days after mailing, and, in some cases,

several weeks after mailing. For at least a third of the 299 rejected ballots, the voter likely mailed

it by election day and such could not be counted because it arrived after Wednesday, July 15, or

arrived on that date but without a postmark.

       21.     This change also burdens the Elections Office administratively. We are having to

change our voter education materials and our staff training. I also expect that the Proclamation

will cause substantial confusion among voters as to where they can drop off their ballots during

the early voting period. Our call centers have been inundated with voter inquiries about their rights

in light of the Proclamation, and we have had to field calls from other elected officials’ offices,

who are themselves flooded with calls.

Security of Mail-In Ballots

       22.     In my experience, and given the careful planning and process vetting by my office,

the ballot drop-off locations are secure. We have chain-of-custody documentation for the ballot

boxes. We have rosters requiring signatures so that each batch has an audit trail as to the count of

ballots and a way of verifying that it was in fact the voter who dropped off the ballot. In my

experience, Texas does not have a wide-scale problem with election fraud. Mail-in ballots are

highly regulated and loaded with paper trails so that any irregularity is spotted and addressed.

       23.     The mail-in ballot process contains many, heavily regulated steps.

       24.     We send ballots out to voters on a continuous basis. Typically, about forty-five

(45) days before an election, we prioritize sending ballots to military and overseas voters, then to

others who requested to vote by mail. This was done on September 19. On October 2, we sent

the first batch of non-FPCA mail-in ballots, approximately 20,000. From here, we send out ballots




                                                  7
           Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 9 of 10




on a rolling basis as the requests come in and are processed as explained in Hollins' Declaration.

Oct. 3, 2020 Hollins Deel. at iJiJ 29- 31 .

        25.     In reality, voters returning mail-in ballots in person is more secure than returning

by mail because ( 1) there is no danger of tampering or loss of the ballot in transit and (2) voters

who return ballots in person must sign a roster and present voter ID. Thus, any concern about

security of in-person drop-off of mail ballots is unfounded.




I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.

Executed on October 5, 2020, in Rosenberg, Texas.



                                                      By:

                                                                ort Bend County
                                                               Elections Administrator




                                                  8
        Case 1:20-cv-01006-RP Document 21 Filed 10/05/20 Page 10 of 10




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2020 that the foregoing document was served on all
other counsel of record via CM/ECF. Additionally, I served the document on counsel anticipated
to participate in this action:

Kyle Hawkins
Solicitor General of Texas
kyle.hawkins@oag.texas.gov

Patrick Sweeten
Assistant Attorney General
Patrick.sweeten@oag.texas.gov

Eric Hudson
Assistant Attorney General
eric.hudson@oag.texas.gov

Todd Disher
Assistant Attorney General
Todd.disher@oag.texas.gov

Sherine Thomas
Leslie Dipple
Travis County Attorney’s Office
sherine.thomas@traviscountytx.gov
leslie.dipple@traviscountytx.gov


DATED: October 5, 2020


                                                  /s/ Justin C. Pfeiffer
                                                  JUSTIN C. PFEIFFER
